HUGH MacMILLAN, Circuit Judge.
After notice, this action came before the court on May 30, 1973, upon the plaintiff’s motion for order to require defendants, Berkeley K. Florian and Bertha Florian, his wife, to answer interrogatories propounded by plaintiff concerning parcel no. 426 (serial 323), the plaintiff’s motion for order to require defendant, Place au Soleil, Inc., to answer interrogatories propounded by plaintiff concerning parcel 428 (serial 324), argument of counsel, and, thereupon, the court finds as follows —
Inasmuch as the defendant-condemnees did not seek information as to the nature of the testimony of the plaintiff’s experts, but only their identities, the plaintiff under existing law is not entitled to discover from the defendant-condemnees such information as to the nature and extent of the testimony and conclusions (including valuation) of the experts of the said defendants.
Accordingly, said motions to compel are denied. RCP 1.280(b); 242 So.2d 714; 245 So.2d 93; 263 So.2d 245.